Citation Nr: 0002411	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.   98-09 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia, secondary to the service connected rupture of the 
medial meniscus of the right knee.

2.  Entitlement to an increased evaluation for a rupture of 
the medial meniscus of the right knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The veteran had active service from October 1960 to October 
1964.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied secondary service-
connection for chronic lymphocytic leukemia and an increased 
evaluation for a rupture of the meniscus of the right knee.


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim for an increased rating has been 
developed.

2.  The record does not contain competent evidence of a nexus 
between the veteran's chronic lymphocytic leukemia and his 
rupture of the meniscus of the right knee.

3.  The veteran's service connected rupture of the medial 
meniscus of the right knee is manifested by tenderness over 
his patellar tendon and over the medial joint, mild patellar 
tendinitis, and a small flap tear of a medial meniscus; it is 
not productive of more than slight knee impairment with 
recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for chronic 
lymphocytic leukemia, claimed as secondary to a rupture of 
the medial meniscus of the right knee, is not well grounded.  
38 U.S.C.A. §§ 5107 (West 1991); 38 C.F.R. § 3.310 (a) 
(1999).

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's rupture of the medial meniscus of the right 
knee are not met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. § 3.321, Part 4 §§ 4.40, 4.71a Codes 5257, 5260, 
5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Secondary Service Connection for Chronic Lymphocytic 
Leukemia

The threshold question that must be resolved regarding each 
claim is whether the veteran has presented evidence that each 
claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (Court) has held that a well 
grounded claim is comprised of three specific elements: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the absence 
of any one of these three elements, the Board must find that 
a claim for service connection is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

To establish a well-grounded claim for secondary service 
connection, a veteran must present medical evidence of a 
current disability and, credible, i.e. satisfactory evidence 
that his service connected disorder caused his current 
disability. Credible evidence as to causation requires 
competent medical evidence.  Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).

For the reasons discussed below, the Board finds that the 
veteran's claim for service connection for chronic 
lymphocytic leukemia, secondary to the service connected 
rupture of the medial meniscus of the right knee is not well 
grounded.  Where a claim is not well grounded it is 
incomplete, and the VA is obliged under 38 U.S.C.A. § 5103(a) 
to advise the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in its notice of rating decision and in 
the statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence, which, if obtained, 
would render his claim well grounded.

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis -- the record 
contains VA medical records from August 1995 to December 1997 
that indicate the veteran has chronic lymphocytic leukemia.  
This satisfies the first element of a well-grounded claim.  
As for the second element -- evidence of incurrence or 
aggravation of a disease or injury in service - the service-
connected rupture of the medial meniscus of the right knee 
would satisfy this element for a claim for secondary service 
connection.

The veteran's problem with presenting a well-grounded 
service-connection claim secondary to his service connected 
rupture of the medial meniscus of the right knee arises with 
the submission of credible evidence that his service 
connected disorder caused his chronic lymphocytic leukemia.  
The record does not contain competent medical evidence that 
suggests the veteran's rupture of the medial meniscus of the 
right knee caused his chronic lymphocytic leukemia.  Thus, 
the veteran's claim for service connection for chronic 
lymphocytic leukemia, secondary to the service connected 
rupture of the medial meniscus of the right knee, is not well 
grounded.

The veteran's representative has argued that the record 
contains an April 1998 medical statement that says that 
"Gout and gout-like syndrome can be secondary to leukemia."  
The Board notes, however, that service connection is not in 
effect for gout.  

II.	Increased Evaluation for a Rupture of the Medial 
Meniscus of the Right Knee

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where the veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service connected disorder had been 
considered by VA, he established a well grounded claim for an 
increased rating.)  It has not been shown that additional 
relevant evidence exists that is not of record.  The Board is 
satisfied that there is no further duty of VA to assist the 
veteran in the development of his claim under 38 U.S.C.A. 
§ 5107 (West 1991).  

The Board must determine whether the weight of the evidence 
supports the veteran's claim or is in relative equipoise, 
with him prevailing in either event.  However, if the weight 
of the evidence is against his claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3(1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The evaluation assigned for service connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4 
(1999).

The veteran's service medical records from 1964 indicated 
that he suffered from a right knee injury in service.  An 
October 1965 VA examination report indicates that he did not 
have instability of the cruciate or collateral ligaments and 
contains a diagnosis of rupture of the medial meniscus of the 
right knee.  

Based on in service incurrence and an October 1965 VA 
examination report, the RO granted service connection in 
December 1965 for a rupture of the medial meniscus of the 
right knee and assigned a 10 percent disability evaluation by 
analogy under Diagnostic Code 5257.  See 38 C.F.R. §§ 4.20, 
4.27.  Under Diagnostic Code 5257,a knee impairment, 
involving recurrent subluxation or lateral instability, is 
rated 30 percent when severe, 20 percent when moderate, and 
10 percent when slight.  The Board finds that an increased 
disability evaluation in this case is not warranted.  Based 
on the evidentiary finding of record the veteran's rupture of 
the medial meniscus of the right knee results in not more 
than slight knee impairment, involving recurrent subluxation 
or lateral instability.

Following an October 1969 VA examination report that 
indicated that there was no objective evidence of organic 
disease of the knee joint, a December 1969 rating decision 
reduced the rating to a noncompensable level, effective from 
March 1970.  This rating remained in effect until an April 
1990 rating decision that assigned a 10 percent rating, again 
by analogy under Diagnostic Code 5257, effective from 
September 1989.  This rating was based on VA treatment 
records that showed that the veteran was receiving physical 
therapy for the knee on a regular basis.  This 10 percent 
rating has since remained in effect.  

A VA examination report from April 1991 indicated that the 
veteran's walk showed unremarkable gait pattern.  He 
exhibited range of motion from 0 to 140 degrees.  He had a 
well-healed laceration scar over the area of the medial joint 
line, which was approximately 1 inch in length.  There was no 
redness, heat, or swelling of the knee.  However, there was 
significant tenderness to palpation over the medial joint 
line of the right knee.  There was no instability 
demonstrated.  He performed a satisfactory heel to toe walk.  
He was able to perform a full squat and arise again.  His 
right knee pain was exacerbated by changes in the weather.  
The impression was of a history of right knee injury-
degenerative disease of the right knee-rupture of medial 
meniscus.  An April 1991 VA radiological report, however, 
indicated that the veteran's right knee had normal joint 
space and bone.  

VA Medical records from June 1997 to February 1998 indicated 
that the veteran was being treated for his right knee pain 
along with other ailments.  A VA radiologic report dated in 
January 1998 indicated that the alignment and mineralization 
of his right knee and joint spaces in his right knee were 
normal. There was no effusion found.

A January 1998 VA examination report indicated that the 
veteran complained that his knee hurt along the medial border 
and seemed to slip on him.  He wore a reinforced neoprene 
knee sleeve.  He began using a cane about one or two years 
ago because his knee felt like it was going to give out on 
him or slip on him.  Upon examination he could heel walk, toe 
walk, and do a half squat.  Upon flexion and extension there 
was no crepitation in his knees.  He had good reflexes in his 
knees and ankles.  His knees were stable in the AP and medial 
to lateral planes.  The range of motion of his knee was from 
0 to 120 degrees.  AP and lateral x-rays of his right knee 
were negative.  He had some tenderness over his patellar 
tendon at the attachment of the patellar tendon to the 
inferior pole of the patella.  There was also tenderness over 
the medial joint line, but the examiner could not feel actual 
blockage.  The examiner could feel some slippage of the 
medial semilunar cartilage on his left knee.  It was also 
noted that he might have two problems with his knee -- mild 
patellar tendinitis, which may be related to his gout, and 
probably a small flap tear of his medial meniscus.

Based on the evidence in this case the veteran is adequately 
rated as 10 percent disabled under Diagnostic Code 5257.  The 
evidence noted above indicated that the veteran's knee 
disability resulted in no more than slight knee impairment 
with recurrent subluxation or lateral instability.  

It is noteworthy that a veteran can receive separate 
disability ratings unless the conditions constitute the 
"same disability" or the "same manifestation" under 
38 C.F.R. § 4.14 (1999).  See Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).

Diagnostic Code 5260 provides a 10 percent rating for 
limitation of flexion of the leg to 45 degrees, with higher 
ratings for greater limitation of flexion. Diagnostic Code 
5261 provides a 10 percent rating for limitation of extension 
of the leg to 10 degrees, with higher ratings for greater 
limitation of flexion.  In this case, the veteran does not 
have limitation of motion in his right knee that would 
warrant the assignment of a separate compensable rating.  For 
example, the report of his last VA examination, which was in 
January 1998, describes the range of motion in his right knee 
from 0 to 120 degrees.  

Residual superficial scarring resulting from the injury must 
be poorly nourished with repeated ulceration, or tender and 
painful on objective demonstration for a 10 percent rating.  
38 C.F.R. Part 4, § 4.117, Diagnostic Codes 7803, 7804 
(1999).  Scars, other than disfiguring facial scars, 
residuals of second or third degree burns, or scars that are 
poorly nourished, etc., are rated on limitation of function 
of the part affected.  38 C.F.R. § 4.118, Part 4, Diagnostic 
Code 7805 (1999).  There is evidence that the veteran does 
have scarring.  However, there is no evidence of record that 
scarring has been shown to result in functional impairment 
warranting a separate rating under Diagnostic Code 7805, and 
there is no objective evidence that indicates he had a scar 
that was poorly nourished with ulceration or tender and 
painful on objective demonstration, which would warrant a 
separate 10 percent rating under Diagnostic Codes 7803 or 
7804, respectively.  

It is recognized that disabilities of the musculoskeletal 
system are primarily the inability, due to damage or an 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (1999).  Functional impairment due to pain must 
therefore, be considered.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Factors to consider, listed in 38 C.F.R. § 4.45, include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

The January 1998 VA examination report indicated that the 
veteran did have slippage at the medial cartilage on flexion 
and extension of his knee, but the examination report did not 
indicate that he had excess fatigability, deformity, atrophy 
of disuse, or other manifestations that might demonstrate 
additional functional impairment with his low back 
disability.  Thus, the veteran does not qualify for a higher 
evaluation under the DeLuca principles.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the rating schedular in this case 
is not inadequate, as it provides for ratings up to 60 
percent for disability of the knee and leg, see 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 through 5263.  The required 
manifestations for the assignment of a higher rating, 
however, are not shown in this case.  Second, the Board finds 
no evidence of an exceptional disability picture in this 
case.  The veteran has not required frequent hospitalization 
or treatment for his right knee disorder.  Nor is there 
objective evidence that the disorder otherwise so markedly 
interferes with employment as to render impractical the 
application of regular schedular standards.  Therefore, the 
Board concludes that the veteran is adequately compensated by 
application of regular schedular standards and that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1999).


ORDER

Service connection for chronic lymphocytic leukemia, 
secondary to the service connected rupture of the medial 
meniscus of the right knee, is denied.

The assignment of a higher disability evaluation for a 
rupture of the medial meniscus of the right knee is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

